Citation Nr: 0026418	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  94-28 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to nicotine dependence.

3.  Entitlement to service connection for COPD, to include as 
due to inservice tobacco use.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for service 
connection for PTSD, and from a May 1998 rating decision by 
this RO which denied the veteran's claims for service 
connection for nicotine dependence, COPD secondary to 
nicotine dependence, and COPD, to include as due to inservice 
tobacco use.  The veteran filed timely appeals to these 
adverse determinations.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran has not presented competent evidence that his 
current nicotine dependence is related to his smoking in 
service.

3.  Service connection has not been established for nicotine 
dependence.

4.  The record contains no competent medical evidence linking 
the veteran's COPD to inservice tobacco use.

5.  The veteran did not engage in combat with the enemy.

6.  There is no credible supporting evidence which confirms 
the veteran's claimed inservice stressors.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for nicotine 
dependence is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim for service connection for COPD 
secondary to nicotine dependence must fail as a matter of 
law.  38 C.F.R. § 3.310 (1999); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

3.  The veteran's claim for service connection for COPD, to 
include as due to inservice tobacco use, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  PTSD was neither incurred in nor aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Nicotine dependence claims

As an initial matter, the Board notes that on July 22, 1998, 
the President signed the Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 195-206, 
112 Stat. 685, 865-66 (1998) (to be codified at 38 U.S.C.A. 
§ 1103).  This law prohibits service connection for death or 
disability resulting from an injury or disability due to 
inservice use of tobacco products by a veteran.  However, it 
applies only to claims filed after June 9, 1998.  As the 
veteran in this case filed his claim for service connection 
for nicotine dependence in February 1998, this new law does 
not affect the disposition of this appeal.

In February 1993, VA General Counsel (VAGC) issued an opinion 
addressing when benefits may be awarded based upon in-service 
tobacco use.  VAGC indicated that direct service connection 
may be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  VAOPGCPREC 2-93, 
58 Fed. Reg. 42,756 (1993).  In June 1993, VAGC clarified 
that its February 1993 opinion did not mean that service 
connection will be established for a disability related to 
tobacco use if the affected veteran smoked in service.  
Rather, it means that the claimant must demonstrate that the 
disability resulted from the use of tobacco during service, 
and the adjudicator must take into consideration the possible 
effect of smoking before and after service. 

In May 1997, VAGC issued an opinion addressing when service 
connection may be granted for disability or death due to 
nicotine dependence caused by in-service tobacco use.  VAGC 
indicated that secondary service connection may be granted if 
the following three questions can be answered affirmatively: 
(1) whether nicotine dependence may be considered a 
disability for purposes of the laws governing veterans' 
benefits; (2) whether the veteran acquired a dependence on 
nicotine in service; and (3) whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997).  

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish a well-grounded claim 
for service connection for disability due directly to in-
service tobacco use or secondarily to nicotine dependence, 
the record must include competent medical evidence suggesting 
that the disability resulted from in-service tobacco use, or 
that nicotine dependence was acquired or worsened during or 
as a result of service and the nicotine dependence caused or 
contributed to the lung disability.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995) (holding that, with respect to 
questions involving medical causation, credible medical 
evidence is required).  





A.  Service connection for nicotine dependence 

The veteran claims that he began smoking in 1968, while in 
the military, and that he currently suffers from nicotine 
addiction as a result.  He asserts that he began smoking 1 
pack per day while in service, and now smokes as much as 3 
packs per day.

A review of the veteran's service medical records does not 
confirm that he smoked 1 pack of cigarettes per day, or, 
indeed, that he smoked at all while in service.  For the 
purposes of determining whether the veteran's claim is well 
grounded, however, the Board accepts that the veteran used 
tobacco in service.  See Robinette v. Brown, 8 Vet. App. 69 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

A review of the post-service evidence of record reveals that 
the veteran was noted to be a smoker at the time of 
hospitalization at Portsmouth Receiving Hospital, a private 
health care facility, in June 1989, and that numerous 
subsequent VA outpatient treatment notes dated throughout the 
1990s also indicated that the veteran was a smoker.  In 
addition, the Board notes that the veteran was diagnosed as 
suffering from nicotine dependence in April 1999, during the 
course of hospitalization at River Valley Health System, a 
private health care facility.  The evidence also indicates 
that the veteran has been involved in at least one smoking 
cessation program.  As such, the Board is satisfied that the 
evidence supports a finding of a current nicotine dependence 
disorder.

However, for a claim for service connection for nicotine 
dependence to be well grounded, the veteran must also present 
competent evidence of a link between his period of service 
and his post-service nicotine dependence.  See VAOPGCPREC 19-
97.  See also Steele v. West, No. 97-1752 (United States 
Court of Appeals for Veterans Claims, Feb. 16, 1999) (single 
judge non-precedent opinion).  No such medical opinion has 
been presented in this case. 

The Board has considered the statement by the veteran's 
sister, received by VA in May 1998, to the effect that the 
veteran did not smoke until he went into the military, and 
that he has smoked two packs of cigarettes per day since 
1968.  The Board has also considered that appellant's own 
opinion that he developed nicotine dependence during service, 
as asserted in a VA tobacco use/nicotine dependence 
questionnaire received by VA in July 1998.  The Board does 
not doubt the sincerity of their belief in this claimed 
causal connection, and their statements are presumed credible 
for purposes of this determination.  However, lay persons, 
such as the appellant and his sister, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a 
claimant does not meet his burden of presenting evidence of a 
well-grounded claim where the determinative issue involves 
medical causation and the claimant presents only lay 
testimony by persons not competent to offer medical 
opinions).  A claimant is competent to testify as to the 
symptoms that he experienced, and to state that he began 
smoking during service, but is not competent to render a 
medical opinion regarding the significance of his inservice 
smoking, such as whether it caused his current nicotine 
dependence.  See McIntosh v. Brown, 4 Vet. App. 553, 560 
(1993).  

In summary, the veteran has not presented any competent 
evidence of a link between any post-service nicotine 
dependence and his period of service.  In other words, he has 
failed to present a medical opinion showing that he developed 
nicotine dependence in service.  Accordingly, the Board 
concludes that the claim for service connection for nicotine 
dependence is not well grounded.

B.  Service connection for COPD secondary to nicotine 
dependence

Service connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  Significantly, however, for the reasons stated 
above, service connection has not been established for 
nicotine dependence.  Therefore, there can be no valid claim 
for service connection for any other disorder on the basis 
that it was secondary to the nicotine dependence.  Where, as 
here, the law and not the evidence is dispositive, the appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the veteran's claim for service connection for COPD secondary 
to  nicotine dependence must be denied as a matter of law.

II.  Service connection for COPD, to include as due to 
inservice tobacco use

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the Court, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of § 3.303(b) if the condition 
observed during service or any applicable presumption period 
still exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage, 10 Vet. App. at 
498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

Evidence relevant to the veteran's claim for service 
connection for COPD includes his service medical records, 
which are negative for evidence of any reported complaints or 
diagnoses of, or treatment for, COPD.

The post-service evidence of record reveals numerous 
diagnoses of COPD throughout the 1990's.  In addition, it 
appears that several examiners have implicitly related the 
disorder to the veteran's cigarette smoking, as evidence by 
the frequent suggestions by examiners that the veteran reduce 
his smoking in an effort to alleviate some of his symptoms.  
However, none of these examiners have related the veteran's 
current COPD, first diagnosed in the 1990's, to the veteran's 
period of active duty some 30 years earlier, including his, 
at most, less than 2 years of smoking while in service.

Indeed, the only evidence which purports to link the 
veteran's current COPD to service, to include his tobacco use 
during that time, is his own contentions, set forth in 
various correspondence sent to VA.  Once again, the Board 
does not doubt the sincerity of the veteran's belief in this 
claimed causal connection, but as the veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation of his COPD disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-5.  Thus, the Board 
finds that the veteran's contention that his current COPD 
disorder is related to his tobacco use while in the military 
cannot be accepted as competent evidence.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for COPD, and the claim must be denied on that 
basis.  As the duty to assist is not triggered here by the 
submission of a well-grounded claim, the Board finds that VA 
has no obligation to further develop the veteran's claim.  
See Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

In reaching this determination the Board notes that it has 
not been made aware of any outstanding evidence which could 
serve to well ground his claim for service connection for 
COPD.  Accordingly, there is no further duty on the part of 
VA to inform the veteran of the evidence necessary to 
complete his application for this benefit.  38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).

III.  PTSD

As an initial matter, the Board notes that in a supplemental 
statement of the case (SSOC) dated in February 1997, the RO 
noted that there was some question as to whether a timely 
appeal had been received to the August 1992 rating decision 
purportedly appealed by the veteran.  However, the RO 
deferred a determination of the timeliness of the appeal to 
the Board, given the fact that the veteran's claim had been 
treated by VA as being on appeal for many years.  In this 
regard, the Board notes that the veteran has been repeatedly 
informed by VA that the issue of service connection for PTSD 
was on appeal.  Furthermore, since the RO treated the 
veteran's June 1994 appeal as timely, it did not issue any 
subsequent rating decisions on the issue of service 
connection for PTSD after the initial August 1992 rating 
decision, but rather issued numerous SSOC's.  This 
essentially precluded the veteran from later filing a timely 
appeal, since there were no subsequent rating decisions to 
appeal.  Therefore, the Board finds that the veteran's claim 
for service connection for PTSD should be viewed as being 
properly on appeal, and the Board assumes appellate 
jurisdiction at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999). However, the first step 
in this analysis is to determine whether the veteran has 
presented a well-grounded claim.  In this regard, a well-
grounded PTSD claim requires medical evidence of a current 
disability; lay evidence (presumed to be credible to 
establish well-groundedness) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability, in the form of diagnoses by 
VA medical personnel.  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); and King v. Brown, 5 
Vet. App. 19, 21 (1993).  

Under the new Cohen criteria, the veteran has met his burden 
of submitting a well-grounded PTSD claim because he has 
submitted medical evidence of a current PTSD disability; lay 
evidence (presumed to be credible to establish well-
groundedness) of an inservice stressor, which in a PTSD case 
is the equivalent of inservice incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability, in the form of diagnoses by VA medical 
personnel.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); and King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Because the claim is well grounded, the 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1996); EF v. Derwinski, 1 Vet. 
App. 324 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (1999), 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

A review of the record reveals that the veteran has been 
diagnosed as suffering from PTSD on several occasions, by 
both VA and private health care personnel.  In addition, 
several examiners have either implicitly or explicitly linked 
these diagnoses to the veteran's reported inservice 
stressors.  Therefore, the Board's analysis must turn to the 
remaining issue of whether the record contains evidence that 
the claimed inservice stressors themselves actually occurred.

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is combat-related, the veteran's lay 
testimony may be sufficient to establish the occurrence of 
such stressor, provided such testimony is credible and 
consistent with the circumstances, conditions, and hardships 
of service.  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records which corroborate the 
veteran's testimony as to the occurrence of the claimed 
stressor.  38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App 
91, 98 (1993).

A review of the official military documentation contained in 
the veteran's claims file reveals no evidence that the 
veteran was engaged in combat with the enemy, as contemplated 
by VA regulations.  The veteran's DD Form 214, Armed Forces 
of the United States Report of Transfer or Discharge, does 
not reflect that the veteran received any decorations or 
medals which indicate involvement in combat.  Furthermore, 
his military occupational specialty (MOS) while in service 
was listed as "general vehicle repairman," which is not a 
specialty which is, on its face, indicative of a combat role.  
Moreover, the veteran's service records, including the 
service personnel records contained in the veteran's 201 
File, do not otherwise contain any entries which show that he 
received any decorations or performed any specific details 
that would have placed him in combat situations.  See Gaines 
v. West, 11 Vet. App. 353, 358-60 (1998).  Accordingly, in 
view of the absence of any official evidence that the veteran 
participated in action against an enemy, the Board finds that 
he did not "engage in combat," and the evidentiary 
presumption of 38 U.S.C.A. § 1154(b) does not apply.  
Therefore, as the veteran has not been shown to have been 
engaged in combat with the enemy, any alleged inservice 
stressors must be verified, i.e., corroborated by credible 
supporting evidence.

In reviewing the veteran's claims file, the Board observes 
that the veteran's account of his stressors - and indeed, 
even his account of his military service in general - has 
varied considerably.  The veteran's service personnel records 
reveal that his only overseas service was from June 1968 to 
December 1969, at which time he was stationed at the U.S. 
Army Base in Erlangen, Germany.   However, most of the 
veteran's diagnoses of PTSD in the early to mid-1990s were 
based on his repeated reports of having served in combat in 
Vietnam during that time.  For instance, as early as June 
1989, the veteran reported that he "was in the Vietnam War 
and was discharged as disabled" when recounting his history 
to the examiner at Portsmouth Receiving Hospital.  The first 
diagnosis of PTSD of record is found in a discharge summary 
from this facility dated in September 1991, at which time the 
veteran reported that "[h]e was drafted into the Army and 
stayed in Vietnam for 11/2 years.  He said he attended several 
combats."  The examiner then diagnosed PTSD, chronic or 
delayed.  In March 1992, the veteran was again diagnosed with 
PTSD at Portsmouth Receiving Hospital.  At that time, he 
reported that he suffered from "frequent visual 
hallucinations related to dead bodies in the Vietnam War," 
and experienced "frequent wakeups with night terrors, 
related to the Viet Nam War."  He  again claimed that he was 
"in Vietnam for 11/2 years in combat."  The examiner 
specifically indicated that the veteran's "being in the Viet 
Nam War" was an Axis IV psychosocial or environmental 
problem affecting his diagnoses of PTSD and alcohol abuse.

The veteran also received numerous diagnoses of PTSD at the 
time of multiple periods of hospitalization at the VA Medical 
Center in Chillicothe, Ohio (indeed, a discharge summary 
dated in June 1995 noted that this was his 70th admission to 
that facility).  Once again, however, the veteran frequently 
reported his Vietnam combat stressors as the source of his 
psychiatric problems.  For example, a discharge summary dated 
in March 1993 noted that "[the veteran] states that he began 
drinking while in Vietnam because of the fear of being 
killed.  He states that he spent 12 months in Vietnam and 
most of the time he was on the front line.  He began drinking 
more after his discharge because of the flashbacks and 
nightmares."  The examiner rendered an Axis I diagnosis of 
PTSD.  The veteran was again diagnosed with PTSD in April 
1994, after reporting that "his Vietnam experience kept 
coming back," causing him to drink heavily. 

In a statement received by VA in June 1994, the veteran noted 
that there appeared to be "some confusion as to what active 
duty I am using as a basis for my PTSD claim."  He then 
clarified that he was not in Vietnam, but instead was in 
Europe where he served on the West German and Czechoslovakian 
border.  Although he reported no combat experience, he 
indicated that "[t]ension always ran high in this area and I 
was under constant mental strain."  In other correspondence 
he has stated that "never did I remember telling anyone that 
I did time in Vietnam," and implied that examiners were 
incorrect in repeatedly reporting that he had served there. 

However, the Board observes that in the veteran's Application 
for Compensation or Pension, signed by the veteran and 
received by VA in January 1992, the veteran indicated that he 
had been MIA (missing in action) while serving in Vietnam.  
He indicated that he had been "lost for six months" while 
there but that he could not remember the dates.  In addition, 
after submitting the June 1994 letter to VA "clarifying" 
his overseas service, he was again hospitalized at a VAMC in 
December 1994.  At that time, the veteran again reported that 
he served "a tour of duty in Vietnam," and received a 
diagnosis of PTSD. 

From June 1994 onward, with a few exceptions such as the one 
noted above, the veteran's reported stressors changed to 
incidents related to his European service.  In December 1995, 
the veteran testified at a hearing before an RO hearing 
officer.  At that time, he contended that the "conditions of 
his duty assignment" in Europe while on border guard duty 
were the stressors which caused his PTSD.  Specifically, he 
described 3 stressful incidents.  First, he stated that while 
stationed at the West German/Czech border, 2 American 
soldiers were accidentally run over by an American tank while 
sleeping.  He stated that they had crawled under the tank 
with their sleeping bags at night because it was warmer, and 
that the tank accidentally ran them over.  He stated that he 
saw "one guy get cut in half" by the tank, but, when 
pressed further, stated that he did not actually witness the 
incident, but found out about it the next morning.  He 
indicated that he saw the dead bodies, however.  He indicated 
that he did not know these soldiers and did not know their 
names.  

Second, he stated that he was fired upon several times by 
Czech border guards, although no one was injured in these 
incidents.

Third, he stated that during one of these exchanges, a new 
lieutenant who had just come to the border camp got into the 
gunner seat and opened up a whole clip of ammunition at the 
border guards.  He indicated that although he was shooting at 
the Czech guards, he essentially fired over the veteran, 
narrowly missing him.

The Board notes that the veteran specifically testified that 
he never served in Vietnam.  He indicated that he wanted to 
go, but that the Army would not take him.

In May 1997, the veteran underwent a VA mental disorders 
examination.  At that time, the examiner noted that he or she 
had reviewed the veteran's claims file, and reported the 
results of many treatment records, including multiple 
diagnoses of PTSD beginning in September 1991.  The veteran 
reported that he was assigned to border patrol guard duty on 
the border between East and West Germany, where he shot 
several people on the spot when they tried to enter West 
Germany illegally.  He also stated that he saw some of his 
friends killed by East German communist forces.  He indicated 
that his sergeant physically abused him, and that he was 
upset and wanted to kill him.  Following this examination, 
the examiner diagnosed schizo-affective disorders, bi-polar 
type, PTSD, with delayed onset, and a history of alcohol 
abuse.

After receiving this examination report, the RO requested 
further comment from the examiner.  Specifically, the RO 
noted that the stressors related to the examiner in the 
report had not been verified by the RO as actually having 
occurred.  The RO thus requested that the examiner offer an 
opinion as to whether a PTSD diagnosis could be based on one 
or more documented stressors, as opposed to the veteran's 
unsubstantiated account.  The examiner was also asked to 
indicate whether there was a nexus between any verified 
stressor and the veteran's present symptomatology.  Finally, 
the examiner was asked to reconcile the prior diagnoses of 
record.  

In a response dated in July 1997, the examiner indicated that 
the veteran's claims file showed that he had been diagnosed 
as suffering from PTSD 9 times in the previous 6 years from 
different physicians at different hospitals.  The examiner 
then stated that "[a]s far as this examiner is concerned, 
[the veteran] had had East and West Germany border patrol 
incidents many times when he was far away from home.  For the 
young American soldiers, facing hostile communist forces 
every day, this was a stressor for them; especially for [the 
veteran].  He may have had mental instability then.  Because 
[] he was not directly injured, these incidents might not be 
listed in his C-file."  The examiner further indicated that 
the veteran's mental status examination and testing supported 
the diagnosis of schizophrenia and PTSD.  Finally, the 
examiner indicated that the previous diagnoses of PTSD had 
only provided some reference for the examiner.  The actual 
diagnoses were based mainly on the veteran's mental illness 
history and psychotic symptoms, the results of the mental 
status examination, and the results of psychological testing.

The Board observes that the veteran was again examined by 
this examiner in March 1998, at which time he related that he 
had some "terrible experiences" while stationed at the 
border between East and West Germany, and was abused by his 
sergeant.  However, the examiner diagnosed only 
schizoaffective disorders, bi-polar type, and did not 
diagnose PTSD.

In addition, the veteran underwent a psychiatric examination 
in April 1999 at River Valley Health System, a private health 
care facility.  Although the examiner diagnosed several 
psychiatric disorders, PTSD was not diagnosed.  Of note, 
however, is the fact that the veteran again reported having 
served in the Vietnam War, and also indicated that he had 
served for 3 years in the military.

The Board finds that the veteran's accounts of his inservice 
stressors are inconsistent, vague, and simply not credible.  
The great majority of the initial diagnoses of PTSD were made 
based upon the veteran's claim that he served on the front 
line of combat in Vietnam.  Not only does the objective 
evidence of record contradict this claim, but the veteran 
himself has repeatedly conceded in writing that he never 
served in Vietnam, and has testified to that effect as well.  

When a medical opinion depends upon the veteran's rendition 
of his own medical history, the Board is not bound to accept 
the medical conclusions as they have no greater probative 
value than the facts alleged by the veteran.  Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  As such, all of the diagnoses 
of PTSD based on the veteran's claimed combat service in 
Vietnam are found to be of little or no probative value in 
evaluating the veteran's claim that he suffers from PTSD due 
to inservice stressors.

Similarly, the Bord finds that the stressors recounted by the 
veteran at the time of his December 1995 RO hearing are not 
credible.  These stressors include the veteran's claim of 
having seen two soldiers being cut in half by a tank while 
serving on border patrol in West Germany, and being shot at 
by Czech guards and his own lieutenant.  However, not only 
are these stressors inconsistent with his earlier claimed 
stressors of Vietnam combat, but his testimony regarding them 
is inconsistent as well.  For example, the veteran testified 
that he saw "two guys get r[u]n over by tanks," including 
seeing one soldier get cut in half by the tank, but when 
pressed admitted that he did not see either soldier get 
killed, but rather only found out about the incident the next 
morning.  Furthermore, there is no objective evidence 
whatsoever to support the veteran's claims that he served on 
border patrol duty on the West German/Czech border.  Finally, 
even if the Board were to accept the veracity of these 
claimed stressors, the Board observes that no examiner has 
cited to these particular stressors when diagnosing PTSD.

Lastly, the Board has considered the examination report and 
addendum filed by the VA examiner who conducted the May 1997 
VA examination.  As an initial matter, the Board notes that 
the stressors related by the veteran to the examiner at this 
time, i.e., shooting people from East Germany as they tried 
to enter West Germany illegally, and seeing some friends get 
killed by East German communist forces, were never mentioned 
by the veteran prior to the time of that examination.  On the 
contrary, at the time of the extensive December 1995 hearing, 
the veteran did not testify that he ever saw anyone get 
killed - either enemy soldiers or American soldiers - or that 
he himself had ever killed anyone.  Furthermore, his report 
that he served on the West German/East German border is in 
conflict with his statement during his hearing that his 
border patrol service was along the West German/Czech border.  
In addition, his claim that he was physically abused by his 
sergeant was never mentioned in any of his numerous previous 
psychiatric hospitalizations or during his hearing.  The 
Board also notes that none of these "new" stressors, 
mentioned for the first time in 1997, have been verified.  
Furthermore, absent information regarding the dates of these 
incidents or the names of American soldiers killed by East 
German forces, these incidents are unverifiable.  Finally, 
the Board doubts the veracity of these reports, given the 
veteran's long history of offering such widely differing 
stressor accounts and, indeed, fabricating accounts of 
military service.

Therefore, as all of the diagnoses of PTSD of record were 
based on physician's opinions which were not based on a fully 
complete factual foundation - and, indeed, were generally 
based on a false foundation -  the Board finds that the 
opinions lack credibility, and are therefore of little 
probative value as to the issue of service connection.  See 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993) ("It is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992), and Sanden v. 
Derwinski, 2 Vet. App. 97, 100 (1992).

Therefore, since the Board has found that all of the 
veteran's PTSD diagnoses were linked to inservice stressors 
which are either inherently incredible or, if credible, have 
not been verified by credible supporting evidence, the 
veteran's claim for service connection for PTSD does not meet 
the requirements of 38 C.F.R. § 3.304(f) and must be denied.


ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for nicotine dependence is denied.

Evidence of legal entitlement having not been submitted, 
service connection for COPD secondary to nicotine dependence 
is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for COPD, to include as due to inservice 
tobacco use, is denied.

Service connection for PTSD is denied.



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals



 

